--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT
 


 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of
February 5, 2010, by and among SINOCOKING  COAL AND COKE  CHEMICAL INDUSTRIES,
INC., a Florida corporation (the “Company”) and the investors listed on the
Schedule of Purchasers attached hereto (individually, a “Purchaser” and
collectively, the “Purchasers”).
 
 
RECITALS
 
A.           The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Regulation S (“Regulation S”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);
 
B.           On July 17, 2009, Ableauctions.com, Inc. executed a Share Exchange
Agreement, as amended November 20, 2009 (“Exchange Agreement”) with
Ableauctions’ significant shareholders, Abdul Ladha, the Company’s Chief
Executive Officer and a director, and his spouse, Hanifa Ladha, Top Favour
Limited, a British Virgin Islands company (“Top Favour”), and the shareholders
of Top Favour, consisting of 12 individuals and 5 entities, who collectively
hold 100% of Top Favour’s issued and outstanding share capital (the “Top Favour
Owners”), and under which the Top Favour Owners will exchange their shares of
Top Favour capital stock for newly-issued shares of the Company;
 
C.           Top Favour, a British Virgin Islands company, is a holding company
that, through its wholly owned subsidiary Pingdingshan Hongyuan Energy Science
and Technology Development Co., Ltd., controls Henan Province Pingdingshan
Hongli Coal & Coke Co., Ltd. (“Hongli”), a coal and coal-coke producer in Henan
Province in the central region of the People’s Republic of China; Hongli
produces coke, coal, coal byproducts and electricity through its branch
operation, Baofeng Coking Factory, and its wholly owned subsidiaries, Baofeng
Hongchang Coal Co., Ltd. and Baofeng Hongguang Environment Protection
Electricity Generating Co., Ltd. (Top Favour and the entities it controls are
collectively referred to as “SinoCoking”).
 
D.           Upon closing of the share exchange transaction under the Exchange
Agreement (the “Share Exchange”), the Company owns 100% of Top Favour, and
business of SinoCoking is the Company’s principal business, and
Ableauctions.com, Inc. is renamed “SinoCoking Coal and Coke Chemical Industries,
Inc.”
 
E.           In connection with the Share Exchange and effective upon its
closing, the Company shall have conducted a 1-for-20 reverse stock split of its
common stock (“Reverse Stock Split”), and after giving effect to the Reverse
Stock Split and Share Exchange, the Company will have approximately 13.5 million
shares of common stock, par value $0.001 per share, issued and outstanding.
 





 


 

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

F.           Immediately following, and conditioned upon the closing of the
Reverse Stock Split and Share Exchange, each Purchaser hereto is purchasing, and
the Company is selling, upon the terms and conditions stated in this Agreement,
up to 6,666,667  units (“Units”) at $6.00 per Unit, with each Unit consisting of
(i) one (1) post-Reverse Stock Split share of common stock of the Company (each,
a “Purchased Share” and collectively hereunder, the “Purchased Shares”), and
(ii) a warrant for the purchase of 0.5 post-Reverse Stock Split shares of common
stock with an exercise price of $12.00 per share.
 
G.           A form of the warrant to be issued to the Purchasers is attached
hereto as Exhibit A (the “Warrants”), to acquire the number of shares of Common
Stock set forth opposite such Purchaser’s name in column (4) of the Schedule of
Purchasers (as exercised, collectively, the “Warrant Shares”).
 
H.           The Purchased Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the “Securities”.
 
NOW, THEREFORE, the Company and each Purchaser hereby agree as follows:


1.           PURCHASE AND SALE OF UNITS.
 
(a)         Purchase of Units.
 
(i)           The Company shall issue and sell to each Purchaser, and each
Purchaser severally, but not jointly, agrees to purchase from the Company on the
Closing Date (as defined below), the number of Units as set forth opposite such
Purchaser’s name in column 3 on the Schedule of Purchasers, for a purchase price
of Six U.S. Dollars ($6.00) per Unit, with each Unit consisting of:  (i) one (1)
post-Reverse Stock Split share of common stock of the Company, and (ii) a
warrant for the purchase of 0.5 post-Reverse Stock Split shares of common stock
with an exercise price of $12.00 per share (the “Closing”).
 
(ii)           Prior to the Closing, the Purchasers shall deposit their
respective purchase amount in escrow, care of the Escrow Agent listed on Exhibit
B (“Escrow Agent”), and said Escrow Agent shall hold the Securities, each
registered in such name or names as the Purchasers may designate, for release to
the Purchasers on the Closing Date.
 
(iii)           The date and time of the Closing (the “Closing Date”) shall be
5:01 p.m. Pacific Time, on the date of execution and delivery of this Agreement
by the Company and Purchasers (or such later date as is mutually agreed to by
the Company and each Purchaser), provided that the conditions to the Closing set
forth in Sections 6 and 7 below have been satisfied or waived, at the offices of
Richardson & Patel LLP, 10900 Wilshire Boulevard, Suite 500, Los Angeles,
California 90024.
 
(iv)           The aggregate purchase price for the Units to be purchased by
each Purchaser at the Closing (the “Purchase Price”) shall be the amount set
forth opposite such Purchaser’s name in column 5 of the Schedule of
Purchasers.  If the Purchaser is paying the Purchase Price in Chinese Renminbi
(“RMB”), the applicable exchange rate from RMB to U.S. Dollars shall be the
exchange rate at the close of business on the business day immediately preceding
the Closing Date, as published by the Bank of China;
 



 





 
 
-2-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

 
(b)           Form of Payment.  On the Closing Date, (i) the Purchase Price
applicable to each Purchaser shall be released from escrow by the Escrow Agent
to the Company by wire transfer of immediately available funds, net of offering
expenses and applicable fees; and (ii) certificates representing the Purchased
Shares and Warrants corresponding to the number of Units purchased by each
Purchaser shall be issued to the Purchasers.
 
2.      PURCHASER REPRESENTATIONS AND WARRANTIES.
 
Each Purchaser hereby severally, and not jointly, represents and warrants to the
Company that:
 
(a)           Purchase for Own Account.  Purchaser represents that it is
acquiring record ownership, and each Purchaser Shareholder represents that it is
acquiring beneficial ownership, of the Securities solely for investment for such
person’s own account not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such party has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The acquisition by Purchaser of any of the Securities shall
constitute confirmation of the representation by Purchaser that Purchaser or
such Purchaser Shareholder does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities.
 
(b)           Disclosure of Information.  Purchaser has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities.  Purchaser has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and the business, prospects and financial condition
of the Company.
 
(c)           Investment Experience.  Purchaser represents that it can bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.  If the Purchaser is not an
individual, Purchaser also represents it has not been organized as an entity for
the purpose of acquiring the Securities.  Purchaser is aware of the risk
involved in its investment in the Securities and has determined that such
investment is suitable for Purchaser in light of its financial circumstances and
available investment opportunities.
 
(d)           Not a U.S. Person.   Purchaser (i) is domiciled and has its
principal place of business outside the United States; (ii) certifies it is not
acquiring the Securities for the account or benefit of any U.S. Person; and
(iii) certifies that at the time of the Closing, Purchaser will be located
outside the United States.  Furthermore, the Purchaser certifies that the
Purchaser is not any of the following (a “U.S. Person”):
 
 
(i)
a natural person resident in the United States;

 



 




 


 
-3-

--------------------------------------------------------------------------------

 

 
(ii)
a partnership or corporation organized or incorporated under the laws of the
United States;

 
 
(iii)
an estate of which any executor or administrator is a U.S. person;

 
 
(iv)
a trust of which any trustee is a U.S. person;

 
 
(v)
an agency or branch of a foreign entity located in the United States;

 
 
(vi)
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
(vii)
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
 
(viii)
a partnership or corporation organized or incorporated under the laws of any
foreign jurisdiction, that has been is formed by a U.S. person.

 
(e)           No Registration; Regulation S.  Purchaser has been advised and
acknowledges: (i) that the Securities have not been, and when issued, will not
be registered under the 1933 Act, the securities laws of any state of the United
States or the securities laws of any other country; (ii) that in issuing and
selling the Securities to Purchaser, the Company is relying upon the “safe
harbor” provided by Regulation S and/or on Section 4(2) under the Act; (iii)
that it is a condition to the availability of the Regulation S safe harbor that
the Securities not be offered or sold in the United States or to a U.S. Person
until the expiration of a period of one year following the Closing Date; (iv)
that, notwithstanding the foregoing, during the Restricted Period the Securities
may be offered and sold by the holder thereof only if such offer and sale is
made in compliance with the terms of this Agreement and either: (A) if the offer
or sale is within the United States or to or for the account of a U.S. Person
(as such terms are defined in Regulation S), the securities are offered and sold
pursuant to an effective registration statement or pursuant to Rule 144 under
the Act or pursuant to an exemption from the registration requirements of the
Act; or (B) the offer and sale is outside the United States and is not made to a
U.S. Person.
 
(f)           No Directed Selling.  Purchaser has not engaged, nor is it aware
that any party has engaged, and Purchaser will not engage or cause any third
party to engage in any “directed selling” efforts (as such term is defined in
Regulation S) in the United States with respect to the
Securities.  Specifically, the Purchaser has not taken any action for purposes
of, or could have the effect of, conditioning the market or arousing interest
for the Securities in the United States, and the Purchaser has not placed any
advertisements in any publication or made any public announcement in any
publication in the United States regarding the offering of the Securities.
 



 




 


 
-4-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

(g)           Offshore Transaction.  At the time of offering to Purchaser and
communication of Purchaser’s order to acquire the Securities and at the time of
Purchaser’s execution of this Agreement, the Purchaser was located outside the
United States.
 
(h)           Not a Distributor.  Purchaser is not a “distributor” as such term
is defined in Regulation S, and neither Purchaser nor any of the Purchaser
Shareholders is a “dealer” as such term is defined in the Act.  Specifically,
the Purchaser does not intend to act as a distributor of the Securities to any
person, nor has the Purchaser entered into any agreement to distribute the
Securities. The Purchaser is not in the business of buying, selling, trading or
brokering securities on behalf of others.
 
(i)           Compliance with Non-U.S. Laws.  Purchaser hereby represents that
Purchaser has complied with all local laws applicable to it, for the purchase of
the Securities and entry into this Agreement, including (i) the legal
requirements of Purchaser’s jurisdiction for the purchase and acquisition of the
Securities, (ii) any foreign exchange restrictions applicable to such purchase
and acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the transfer, income tax and other tax regulations, if any,
which may be relevant to the purchase, holding, redemption, sale, or transfer of
the Securities.  Purchaser’s subscription, purchase, acquisition and payment
for, and Purchaser’s continued beneficial ownership of, the Securities will not
violate any applicable securities or other laws of Purchaser’s jurisdiction.
 
(j)           Legends.  Purchaser understands that the certificates or other
instruments representing the Securities shall bear restrictive legends as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates), which will restrict the transfer
of the Securities:
 
REGULATION D LEGEND:


“THESE SECURITIES, INCLUDING THE COMMON STOCK ACQUIRABLE UNDER THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”


REGULATION S LEGEND:


“THE SHARES ACQUIRABLE UNDER THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION; HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.”



 




 


 
-5-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 



The legends set forth above shall be removed and the Company shall issue a
certificate without such legends to the holder of the Securities upon which it
is stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Regulation S, Rule 144 or Rule 144A.
 
(k)           Validity; Enforcement.  This Agreement to which such Purchaser is
a party have been duly and validly authorized, executed and delivered on behalf
of such Purchaser and shall constitute the legal, valid and binding obligations
of such Purchaser enforceable against such Purchaser in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
(l)           Residency; Organization.  If such Purchaser is an entity, (i) such
Purchaser is a resident of that jurisdiction specified below its address on the
Schedule of Purchasers and (ii) such Purchaser is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.
 
(m)             Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any Purchaser
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of such Purchaser.
 
3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Purchasers that:
 
(a)         Organization and Qualification.  The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest, after giving effect to the Share Exchange) are entities duly organized
and validly existing in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authority to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the party making the representations,
including its subsidiaries, taken as a whole, or on the transactions
contemplated hereby and the other Transaction Documents or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the such party to perform its obligations under the
Transaction Documents (as defined below).
 



 




 


 
-6-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

 
(b)         Authorization; Enforcement; Validity.  The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the Warrants, and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Warrants, have been duly authorized by the
Company’s Board of Directors and no further filing, consent, or authorization is
required by the Company, its Board of Directors or its shareholders, except for
post-closing Securities filings or notifications required to be made under
federal or state securities laws.  This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and shall constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
 
(c)      Ownership and Control.  As of the Closing, the Company owns 100% of the
issued and outstanding capital stock of Top Favour, and the principal business
of the Company consists of the business of SinoCoking.  As of the Closing, in
addition to the foregoing, the actions contemplated under the Exchange Agreement
shall have been consummated, specifically, the Company shall have issued shares
of its common stock to the Top Favour Owners such that the Top Favour Owners
will, immediately after giving effect to the Share Exchange, own 97% of the
outstanding shares of the Company.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Purchased Shares and the Warrants, and reservation for issuance
and issuance of the Warrant Shares) will not (i) result in a violation of the
articles of incorporation of the Company, as amended (“Articles of
Incorporation”) or bylaws of the Company, as amended (“Bylaws”) or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or result in termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the NYSE American Stock Exchange (the “Principal Market”)) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the cases of
clauses (ii) and (iii) for any such conflicts, violations or defaults which can
reasonably be expected to have no Material Adverse Effect.
 



 




 


 
-7-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

 
(e)         Consents.  The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof, except for post-closing securities filings or
notifications to be made under federal or state securities laws.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the Closing Date.
 
(f)         Conduct of Business; Regulatory Permits.  Neither the Company nor
its Subsidiaries is in violation of any term of or in default under its
corporate charter or their organizational charter or articles of incorporation
or bylaws, respectively.  Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation that are currently necessary or applicable to the operation of the
Company or its subsidiaries as currently conducted, and neither the Company nor
any of its Subsidiaries will conduct its business in violation of the foregoing
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(g)         Absence of Litigation.  There is no material action, suit,
proceeding, inquiry or investigation before or by the Principal Market, any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries, any of the Company or its Subsidiaries’
officers or directors or the transactions contemplated by the Transaction
Documents.
 
(h)           Title.   The Company or any of its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company or any of its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of its Subsidiaries.  Any real
property and facilities and personal property held under lease by the Company
and its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
and its Subsidiaries.
 
(i)         Acknowledgment Regarding Purchaser’s Purchase of Securities.  The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Purchaser is
(i) an officer or director of the Company, (ii) an Affiliate of the Company or
(iii) to the knowledge of the Company, a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)).
 



 




 


 
-8-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

 
(j)         No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.
 
(k)         Private Placement; No Integrated Offering.  Subject to the accuracy
of the Purchaser’s representations and warranties in Section 2 of this
Agreement, the offer and sale by the Company of the Securities in conformity
with the terms of this Agreement constitute transactions that are exempt from
registration under the 1933 Act.  None of the Company, its Subsidiaries, any of
their Affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their Affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 
(l)           Company’s Knowledge.  For purposes of this Agreement, “knowledge
of the Company” or the “Company’s knowledge” means the actual knowledge of the
executive officers (as defined in Rule 405 under the 1933 Act) of the Company,
after due inquiry.
 
4.      COVENANTS.
 
(a)         Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)         Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
(c)         No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Purchasers under
the Transaction Documents.
 
(d)         Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 



 




 


 
-9-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

(e)         Reservation of Common Stock.  The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
solely for the purpose of providing for the exercise of the Warrants, such
number of shares of Common Stock as shall from time to time be issuable upon the
due exercise of the Warrants.
 
5.      CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Securities to each
Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Purchaser with prior
written notice thereof:
 
(a)           Such Purchaser shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.
 
(b)           Such Purchaser and each other Purchaser shall have delivered to
the Escrow Agent, the Purchaser’s Purchase Price by wire transfer of immediately
available funds.
 
(c)           The representations and warranties of such Purchaser shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and such Purchaser shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Purchaser at or prior to the Closing Date.
 
(d)           The actions contemplated in connection with the closing under the
Exchange Agreement, including the Share Exchange, shall have been consummated,
all covenants thereunder complied with as of such closing date, and all
conditions precedent to the closing under the Exchange Agreement shall have been
satisfied or waived by all parties.
 
6.      CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.
 
The obligation of each Purchaser hereunder to purchase the Securities at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(a)           The Company shall have executed and delivered to such Purchaser
(A) each of the Transaction Documents, (B) the Purchased Shares for such
Purchaser, and (C) the Warrants being purchased by such Purchaser at the Closing
pursuant to this Agreement.
 
(b)           The representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.  Such Purchaser
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing Date, to the foregoing effect.
 



 




 


 
-10-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

 
(c)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, except for post-closing securities filings or notifications required
to be made under federal or state securities laws.
 
(d)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or by the other Transaction Documents.
 
(e)           The actions contemplated in connection with the closing under the
Exchange Agreement, including the Share Exchange, shall have been consummated,
all covenants thereunder complied with as of such closing date, and all
conditions precedent to the closing under the Exchange Agreement shall have been
satisfied or waived by all parties.
 
7.      TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Purchaser on or before twenty (20) Business Days from the date
hereof due to the Company’s or such Purchaser’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.  In the event of termination by the Company or any Purchaser of its
obligations to effect the closing pursuant to this Agreement, written notice
thereof shall forthwith be given to the other Purchasers and the other
Purchasers shall have the right to terminate their obligations to effect the
closing upon written notice to the Company and the other Purchasers.  Nothing in
this Section 7 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
 
8.      COVENANTS.
 
(a)           Registration of Securities.   The Company agrees to cause the
Purchased Shares issued by the Company under this Offering (the “Registrable
Securities”) to be registered for resale on Form S-1 (or similar substitute
form) to be filed with the U.S. Securities and Exchange Commission.  The Company
agrees to undertake commercially reasonable efforts to cause the Form S-1
registration statement to be filed within thirty days after the later of the
final Closing of the Offering, and completion of offering(s) of its Units in to
U.S. investors.
 



 




 


 
-11-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

(b)      Piggy-back Registration.  If the Company at any time proposes to
register any of its common stock under the Securities Act of 1933, as amended
(“1933 Act”) for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
common stock for sale to the public, provided such shares are not otherwise
registered for resale by the Holder pursuant to an effective registration
statement, the Company will cause any Registrable Securities issued hereunder
that have not been previously registered to be included with the securities to
be covered by the registration statement proposed to be filed by the Company.
 
(c)           Underwritten Public Offerings.  In the event that any registration
pursuant to this Section 8 shall be, in whole or in part, an underwritten public
offering of common stock of the Company, the number of shares of Registrable
Securities to be included in such an underwriting may be reduced by the managing
underwriter if and to the extent that the Company and the underwriter shall
reasonably be of the opinion that such inclusion would adversely affect the
marketing of the securities by the Company therein.
 
(d)           Timing of Registration.  Notwithstanding any of the provisions
herein, if the officers of the Company determine that it is in the best interest
of the Company to do so, the Company may withdraw or delay or suffer a delay of
any registration statement referred to in this Section 8 without thereby
incurring any liability to the Holder due to such withdrawal or delay.
 
9.      MISCELLANEOUS.
 
(a)           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a party as shall be
specified by like notice). Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Pacific Time) on a business day, (b) on the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a business day or later than 5:30 p.m. (Pacific Time) on any
business day, (c) on the second business day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given.
 
(b)           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.
 
(c)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 



 




 


 
-12-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 

 
(d)           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.
 
(e)           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California, without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Los Angeles.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Los Angeles, County of Los Angeles for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an  inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
(f)           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked manually executed
document.
 
(g)           Amendment. This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by the Company and Purchasers
constituting purchasers of a majority of the Units sold
hereunder.  Notwithstanding the foregoing, the Company and the then current
Purchasers acknowledge that additional persons or entities (“Additional
Investors”) may become party to this Agreement after the date of this Agreement
upon their execution of this Agreement as a “Purchaser” and the Company’s
delivery of an executed counterpart to such Additional Investors.
 
(h)           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.
 
(i)           Waiver. No waiver by any party of any default or breach by another
party of any representation, warranty, covenant or condition contained in this
Agreement shall be deemed to be a waiver of any subsequent default or breach by
such party of the same or any other representation, warranty, covenant or
condition. No act, delay, omission or course of dealing on the part of any party
in exercising any right, power or remedy under this Agreement or at law or in
equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.
 
(j)           Expenses. At or prior to the Closing, the parties hereto shall pay
all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.
 


 
[Signature Page Follows]
 



 




 


 
-13-

--------------------------------------------------------------------------------

Securities Purchase Agreement (Reg S)
 



IN WITNESS WHEREOF, each Purchaser and the Company have executed and delivered
this Securities Purchase Agreement as of the date first written above.
 






COMPANY:




SINOCOKING COAL AND COKE  CHEMICAL INDUSTRIES, INC.






/s/ Jianhua Lv
Jianhua Lv
Chief Executive Officer


Address:                Kuanggong Road and Tiyu Road
10th Floor, Chengshi Xin Yong She, Tiyu Road
Xinhua District, Pingdingshan, Henan Province, China


Facsimile:               +86-375-2920030
 


PURCHASERS:


________________________________________
Name of Purchaser (print)


________________________________________
Signature


________________________________________
Authorized Representative


________________________________________
Title
 
 
 
Address of Purchaser:
                
________________________________________
 
________________________________________
 
________________________________________
 
________________________________________



Telephone No.:________________________________________
                                                                

Facsimile No.: ________________________________________
                                                                          

Investment Amount in US Dollars: $________________________________________
                                                                                     

 
 

-14-
 
Securities Purchase Agreement (Reg S)